DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s arguments filed on 21 September 2022. Claims 1-46 are still pending in the application.

Response to Arguments

The 103 rejection has been Withdrawn. 
The only remaining rejection in the application is the double patenting which applicant requested the examiner to hold in abeyance until a determination is made regarding the allowability of the claims.
Therefore, the double patenting rejection is final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 25, and 35 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 16 of U.S. Patent No.10594585, hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of patent number “585” which encompass the same metes, bounds, and limitations. It must be noted that the claims of the instant application are anticipated by the claims of patent number “585”.

Patent Number 10594585: Exemplary claim 1
1. A method comprising: determining, by a user device, an access of an application associated with a premises device; based on the access, sending, by the user device to a management device, a first instruction for the premises device to increase a polling frequency of the premises device from a first polling frequency to a second polling frequency; receiving, by the user device, an indication of selection of one or more commands associated with the premises device; sending, by the user device to the management device, the one or more commands; and sending, by the user device to the management device, a second instruction for the premises device to decrease the polling frequency of the premises device from the second polling frequency to the first polling frequency. 
 
2. The method of claim 1, wherein the application associated with the premises device is configured to control the premises device. 
 
3. The method of claim 1, further comprising determining a user interaction with an interface of the application associated with the premises device. 
 
4. The method of claim 1, wherein sending, by the user device to the management device, the second instruction is based on a determination of a lapse in a user interaction. 
 
5. The method of claim 4, wherein the determination of the lapse in the user interaction comprises at least one of determining that the user device has exited the application associated with the premises device, determining that a user has navigated away from a portion of the application associated with the premises device, or determining lapse of a time period without user interaction with the user device. 
 
6. The method of claim 1, wherein the premises device comprises an electronic device configured to: receive wireless signals, and adjust one or more properties of the premises device. 
 
7. A method comprising: receiving, by a premises device from a management device based on a user device accessing an application associated with the premises device, an indication of a frequency adjustment event; adjusting, by the premises device based on the indication of the frequency adjustment event, a polling frequency of the premises device from a first polling frequency to a second polling frequency; receiving, by the premises device, one or more commands associated with the premises device; determining, by the premises device, an indication of another frequency adjustment event; and adjusting, by the premises device based on the indication of the another frequency adjustment event, the polling frequency of the premises device from the second polling frequency to the first polling frequency. 
 
8. The method of claim 7, wherein the frequency adjustment event comprises the user device logging in to the management device. 
 
9. The method of claim 7, wherein the application associated with the premises device comprises an application for controlling the premises device. 
 
10. The method of claim 7, wherein the another frequency adjustment event comprises an indication of a lapse in a user interaction. 
 
11. The method of claim 10, wherein the indication of the lapse in the user interaction comprises the user device exiting the application associated with the premises device or the user device logging out of the management device. 
 
12. The method of claim 10, wherein the indication of the lapse in the user interaction comprises lapse of a time period without receipt of an instruction by the premises device. 
 
13. The method of claim 7, wherein the management device and the premises device are located at a same premises. 
 
14. The method of claim 7, further comprising changing, by the premises device, one or more properties of the premises device. 
 
15. The method of claim 14, wherein the one or more properties of the premises device comprises one or more of a temperature setting, an arm/disarm setting, or an on/off setting. 
 
16. A method comprising: transmitting, by a premises device to a management device based on a first polling frequency, a first request for instruction; receiving, by the premises device from the management device based on a user device accessing an application associated with the premises device, an indication of a frequency adjustment event; adjusting, based on the indication of the frequency adjustment event, a polling frequency of the premises device from the first polling frequency to a second polling frequency; and sending, by the premises device to the management device based on the second polling frequency, a second request for instruction. 
 
17. The method of claim 16, further comprising: determining that a predefined time period has lapsed; adjusting, by the premises device based on determining that the predefined time period has lapsed, the polling frequency of the premises device from the second polling frequency to the first polling frequency; and sending, by the premises device to the management device based on the first polling frequency, a third request for instruction. 
 
18. The method of claim 16, further comprising: determining, by the premises device, an indication of a lapse in a user interaction; adjusting, by the premises device based on the indication of the lapse in the user interaction, the polling frequency of the premises device from the second polling frequency to the first polling frequency; and sending, by the premises device to the management device based on the first polling frequency, a fourth request for instruction. 
 
19. The method of claim 18, wherein the determining the indication of the lapse in the user interaction comprises at least one of determining that the user device has exited the application associated with the premises device or determining that a user has navigated away from a portion of the application associated with the premises device. 
 
20. The method of claim 16, wherein the premises device comprises a device configured to: receive wireless signals, and adjust one or more 
properties of the premises device.


Applicant has requested in the response dated 18 December 2020 that the double patenting rejection to be held in abeyance until a determination on the allowability of the pending claims has been made.
Therefore, the double patenting rejection is final.


Note: In the correspondence filed on 21 September 2022 Applicant’s representative has respectfully requested that the double patenting rejection be held in abeyance until a determination on the allowability of the pending claims has been made. Therefore, the double patenting is final

The prior art of record does not exactly and expressly teach sending, by a computing device to a premises device and based on access of an application associated with the premises device, a first message indicative of increasing a polling frequency of the premises device; receiving, via the application, data associated with the premises device; sending, to the premises device and based on the data, one or more commands associated with the premises device; and sending, to the premises device and after sending the one or more commands, a second message indicative of decreasing the polling frequency of the premises device

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571272390549.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANTZ B JEAN/Primary Examiner, Art Unit 2454